Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149595                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149595
                                                                    COA: 319132
                                                                    Marquette CC: 06-044129-FH
  REID J. COWAN,
             Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the June 2, 2014 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of the questions: (1) whether the defendant is entitled to relief because of
  the deliberate or negligent failure of the State of Michigan to execute the probation
  violation warrant while the defendant was known to be serving a prison sentence in
  Indiana, compare People v Ortman, 209 Mich App 251 (1995), and People v Diamond,
  59 Mich App 581 (1975), with Moody v Daggett, 429 US 78; 97 S Ct 274; 50 L Ed 2d
  236 (1976); and (2) whether the defendant has shown good cause for failing to raise this
  issue on direct review. The Court of Appeals is DIRECTED to decide this case on an
  expedited basis. In all other respects, leave to appeal is DENIED, because the defendant
  has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2015
           s0318
                                                                               Clerk